Gardner, J.
'Counsel for the defendant Edmond Harris contend that the evidence is insufficient to warrant a verdict of guilty on either count. In support of this contention the cases of Harris v. State, 41 Ga. App. 324 (152 S. E. 910), and Singleton v. State, 12 Ga. App. 572 (77 S. E. 888), are cited. The facts in those cases show that the court was dealing with one single transaction in which no sale was consummated. The facts in the instant case, as will be observed by reference to the stipulations above set forth, set out an entirely different state of facts and such facts are sufficient to prove circumstantially that the accused illegally sold, as charged in count 1, and illegally possessed, as charged in count 2, the beverages described in the accusation as to both counts. The evidence sustains the verdict as to both counts. See in this connection Buchanan v. State, 77 Ga. App. 435 (49 S. E. 2d, 157), and Howard v. State, 77 Ga. App. 712 (49 S. E. 2d, 684). The violation as set forth in each count may be proved by circumstantial evidence as well as direct.
The evidence is abundantly sufficient to sustain the convictions.

Judgment affirmed.


MacIntyre, P. J., and Townsend, J., concur.